Citation Nr: 1738740	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss. 

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1957 to October 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective August 13, 2007.  The rating decision also denied entitlement to service connection for a respiratory disorder, claimed as breathing problems

Thereafter, in a January 2012 decision, the Board, in relevant part, denied entitlement to service connection for a respiratory disorder and remanded on the issue of entitlement to an increased rating for bilateral hearing loss for further development. 

In September 2012, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the January 2012 Board's denial of service connection for a respiratory disorder and remanded the matter to the Board.

In a February 2013 decision, the Board remanded the issues of entitlement to service connection for a respiratory disorder.  

In February 2015, the RO issued a supplemental statement of the case that denied service connection for a respiratory disorder and continued the noncompensable rating for hearing loss.

In an April 2016 decision, the Board remanded the issues of entitlement to an increased rating for hearing loss and service connection for a respiratory disorder.  
In May 2016, the RO issued another supplemental statement of the case continuing the noncompensable rating for hearing loss; in July 2016 it continued the denial of service connection for a respiratory disorder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's hearing loss has been manifested by no more than Level VIII hearing acuity in the right ear and Level I hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2016).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In August 2007, VA provided proper notice to the Veteran by sending him a letter in response to his August 2007 request for entitlement to service connection for a hearing disability.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  
VA provided examinations with respect to the Veteran's hearing disability claim in June 2008, July 2010, August 2014, and December 2015.  The Board finds that these examinations were adequate, because the examiners provided notes on subjective complaints and detailed testing results with each evaluation.  The examinations address the appropriate rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  In this regard it is noted that the February 2013 Board remand instructed that efforts be made to obtain records for the Veteran's VA treatment, including all out/inpatient reports from January 1, 1970 to December 31, 1979.  In this regard, the RO submitted three requests each of the VAMCs for the Veteran's VA treatment records from this timeframe.  Both VAMCs responded that they did not have records for the Veteran dated in this time period.  The RO informed the Veteran of the negative responses in a July 2014 letter, which listed the RO's attempts to obtain these records.  In a September 2014 letter, the Veteran's representative informed VA that the Veteran also did not have any of additional medical records in his possession.  Therefore, the Board finds that VA has taken appropriate steps regarding this matter and is in compliance with the remand's instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



II. Initial Increased Rating for Hearing Loss

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2016). 

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85 (d) (2016).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in each of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater. The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. 
§ 4.86 (2016).

III.  Factual Background and Analysis

The Veteran contends that an initial compensable rating is warranted for his service-connected hearing loss disability, effective August 13, 2007.  

The Veteran's claims file shows that the Veteran has undergone five audiometric examinations, four of which were administered through VA.  Throughout the entire rating period, the Veteran's test results have never rendered a compensable disability rating.

A June 2008 VA examiner found right ear thresholds of 85 decibels at 500 Hertz, 70 at 1000, 80 at 2000, 85 at 3000, and 95 at 4000 and left ear thresholds of 30 decibels at 500 Hertz, 25 at 1000, 25 at 2000, 50 at 3000, and 65 at 4000.  Maryland CNC speech recognition scores were 92 percent in the right ear and 100 percent in the left ear.  The average puretone threshold was 82.5 decibels on the right and 41.25 decibels on the left.  VBMS, 06/16/2008, VA Examination.  The Veteran's right ear threshold results met the criteria for an exceptional pattern of hearing loss.  As such, his right ear hearing loss was at Level VII.  His left ear hearing loss was at Level I.  Per Table VII under 38 C.F.R. § 4.85, a noncompensable rating is derived.     

In April 2009, a private audiologist found right ear thresholds of 70 decibels at 1000  Hertz, 75 at 2000, 80 at 3000, and 95 at 4000 and left ear thresholds of 25 decibels at 1000 Hertz, 20 at 2000, 40 at 3000, and 45 at 4000.  Speech recognition scores were 76 percent in the right ear and 100 percent in the left ear.  VBMS, 04/27/2009, Medical Treatment Record - Non-Government Facility.  The Veteran's right ear threshold results met the criteria for an exceptional pattern of hearing loss.  As such, his right ear hearing loss was at Level VII.  His left ear hearing loss was at Level I.  Per Table VII under 38 C.F.R. § 4.85, a noncompensable rating is derived.  This examination was remanded by the Board in January 2012, due to the graph format and lack of clarity regarding the audiologist's usage of the Maryland Speech Recognition test.  Nonetheless, the Board is evaluating the results in the present decision, in the event that the numbers qualify the Veteran for a higher rating.

In July 2010, the Veteran had another VA hearing examination.  The examiner found right ear thresholds of 80 decibels at 500 Hertz, 75 at 1000, 90 at 2000, 85 at 3000, and 95 at 4000 and left ear thresholds of 35 decibels at 500 Hertz, 35 at 1000, 30 at 2000, 55 at 3000, and 65 at 4000.  Maryland CNC speech recognition scores were 84 percent in the right ear and 100 percent in the left ear.  The average puretone threshold was 86.25 decibels on the right and 46.25 decibels on the left.  VBMS, 07/06/2010, VA Examination.  The Veteran's right ear threshold results met the criteria for an exceptional pattern of hearing loss.  As such, his right ear hearing loss was at Level VIII.  His left ear hearing loss was at Level I.  Per Table VII under 38 C.F.R. § 4.85, a noncompensable rating is derived.     

As mentioned above, in January 2012, the Board remanded for the issue of increased rating for hearing loss because the April 2009 private audiologist's report had not been converted to numerical form from graph format.  Also, the report did not clarify whether the speech audiometry was a controlled speech discrimination test using the Maryland CNC word list.

Following the Board's January 2012 remand directives, the Veteran was provided another VA examination in August 2014.  The VA examiner found right ear thresholds of 65 decibels at 500 Hertz, 70 at 1000, 75 at 2000, 90 at 3000, and 100 at 4000 and left ear thresholds of 25 decibels at 500 Hertz, 25 at 1000, 35 at 2000, 60 at 3000, and 60 at 4000.  Maryland CNC speech recognition scores were 92 percent in both ears.  The average puretone threshold was 84 decibels on the right and 45 decibels on the left.  VBMS, 08/16/2014, C&P Exam.  The Veteran's right ear threshold results met the criteria for an exceptional pattern of hearing loss.  As such, his right ear hearing loss was at Level VIII.  His left ear hearing loss was at Level I.  Per Table VII under 38 C.F.R. § 4.85, a noncompensable rating is derived.     

A December 2015 VA examiner found right ear thresholds of 70 decibels at 500 Hertz, 75 at 1000, 90 at 2000, 95 at 3000, and 100 at 4000 and left ear thresholds of 30 decibels at 500 Hertz, 30 at 1000, 40 at 2000, 65 at 3000, and 65 at 4000.  The average puretone threshold was 90 decibels on the right and 50 decibels on the left.    Maryland CNC speech recognition scores were 92 percent in both ears.  VBMS, 12/07/2015, C&P Exam 1, 2.  The Veteran's right ear threshold results met the criteria for an exceptional pattern of hearing loss.  As such, his right ear hearing loss was at Level VIII.  His left ear hearing loss was at Level I.  Per Table VII under 38 C.F.R. § 4.85, a noncompensable rating is derived.     

In April 2016, the Board again remanded the issue of an initial increased rating for hearing loss because the December 2015 examination was not considered by the RO and the Veteran did not waive initial RO consideration of this new evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  

As illustrated above, the Board has considered the provisions of both 38 C.F.R. 
§ 4.85 and § 4.86.  The results of the audiometric examinations show that neither the standard table nor the alternative table render a compensable result.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim of entitlement to an initial compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial compensable rating for hearing loss is denied.


REMAND

With regard to the claim of service connection for a respiratory disorder, an addendum opinion is required in order to clarify the June 2016 VA examiner's medical opinion.

Pursuant to the Board's April 2016 remand instructions, the June 2016 VA examiner provided medical opinions regarding service connection for any identified respiratory conditions.  The examiner opined about the following conditions - cough and chronic bronchitis; chronic obstructive pulmonary disease (COPD); in-service thoracotomy for excision of the leiomyoma esophagus; and squamous cell carcinoma in the left upper lobe.

Cough and Chronic Bronchitis

Regarding the June 2016 examiner's opinion of the claimed cough and chronic bronchitis, the medical report includes a statement that the "STRs do not document a chronic cough or chronic bronchitis."  VBMS, 06/21/2016, C&P Exam, DBQ Medical Opinion at 3.  However, the Veteran was diagnosed with chronic bronchitis and a chronic cough in a May 1962 medical record, which also reported that he suffered from a chronic cough since the removal of a leiomyoma of the esophagus.  VBMS, 08/29/1962, Medical Treatment Record - Government Facility at 13, 14.  It therefore appears that the examiner did not consider the May 1962 diagnosis in her rationale.  

In the addendum opinion, the examiner should opine as to whether the chronic bronchitis, to include as diagnosed following service in May 1962, was caused by the Veteran's in-service thoracotomy in July 1960.  Id.  

COPD

In April 2017, the Veteran's representative submitted a letter to VA raising a new theory of entitlement with respect to the COPD aspect of the claim.  The representative asserted that the Veteran's chronic bronchitis was secondary to the Veteran's in-service thoracotomy and that the subsequent COPD diagnosis was secondary to the chronic bronchitis.  This question of secondary service connection of COPD to chronic bronchitis was not posed to the June 2016 examiner.  Thus, if chronic bronchitis is found to be incurred in service, an addendum opinion is needed to determine whether this led to the Veteran's COPD diagnosis.  If so, it should be noted whether each diagnosis involves distinct symptoms or whether the symptoms of each would be entirely overlapping.

The Board notes that the Veteran's representative reported that the examiner agreed that there is a connection between chronic bronchitis, emphysema, and COPD.  VBMS, 04/12/2017, Correspondence at 2-3.  However, this statement was in fact, part of the article submitted by the Veteran that was attached to the June 2016 examination report and not the examiner's opinion.  Therefore, the Board finds that examiner must have an opportunity to form an opinion regarding this assertion in the addendum.   See VBMS, 06/21/2016, C&P Exam, DBQ Medical Opinion 7-8.

Specifically, the examiner should consider the section of the article that states "a person with chronic bronchitis may also develop emphysema and these two conditions together are commonly referred to as COPD."  VBMS, 06/21/2016, C&P Exam, DBQ Medical Opinion at 6.  The examiner should note the Veteran's history of respiratory problems, including his in-service chronic bronchitis and provide an opinion about their relationship to the Veteran's COPD. 

Squamous Cell Carcinoma in the Left Upper Lobe

The Board accepts the June 2016 examiner's opinion regarding squamous cell carcinoma in the left upper lobe.  The examiner noted that medical literature indicates that tobacco use is a known cause of lung cancer, further noting that the Veteran had a 60 plus history of tobacco use.  VBMS, 06/21/2016, C&P Exam, DBQ Medical Opinion 2-3.  Accordingly, no further development is required on this point.

Additional Considerations

In addition to the above-mentioned respiratory issues identified by the examiner, the Board notes that the April 2016 remand stated that the "examiner must also discuss the article regarding bronchitis submitted by the Veteran."  In April 2017, the Veteran's representative reported that in one section of the opinion, the examiner stated that she was unable to locate the aforementioned article regarding bronchitis submitted by the Veteran and was therefore unable to comment on it.  However, this statement was only included in the June 2016 medical opinion because the examiner was quoting this language from a previous May 2016 VA examination report.  See VBMS, Legacy Content Manager Documents, 05/12/2016, C&P Exam at 2.  The Board further notes that the June 2016 medical report has the above-referenced article attached to it and the examiner opined about the article in the report.  See VBMS, 06/21/2016, C&P Exam, DBQ Medical Opinion at 3, 7, 8.  It is therefore concluded that the June 2016 examiner did, in fact, read and provide an opinion on the article and there is no need to remand on this issue. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to an appropriate VA examiner for an addendum opinion regarding the etiology of the cough and chronic bronchitis and COPD.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the addendum opinion.  

In the rationale for service connection, the examiner should discuss the following:

a. Is chronic bronchitis, to include as diagnosed in May 1962, at least as likely as not (a probability of at least 50 percent) related to the Veteran's military service, to include the in-service thoracotomy for excision of the leiomyoma esophagus, administered in July 1960?  See VBMS, 08/29/1962, Medical Treatment Record - Government Facility at 13, 14.

b. If the chronic bronchitis is found to be related to service, did the service connected chronic bronchitis at least as likely as not cause the Veteran's COPD?  If causation is not found, then has the COPD been aggravated beyond its natural progression by the chronic bronchitis?

c.  If either of the above questions are answered in the affirmative, the examiner should describe the specific symptoms associated with the chronic bronchitis and the COPD that are attributed to one but not both disorders; if the conditions involve only duplicative symptomatology this should be stated.  

Please consider all relevant lay and medical evidence and provide rationale for any conclusions.

Refer to the article submitted by the Veteran and address the section that finds chronic bronchitis effects the development of emphysema and that the bronchitis and emphysema together cause COPD.  VBMS, 10/01/2015, Correspondence at 1 (paragraph 7); VBMS, 06/21/2016, C&P Exam, DBQ Medical Opinion at 7-8.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


